Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims 
Applicant filed claims 1 – 7 with the instant application on 26 July 2019.  Currently, claims 1 – 7 are available for substantive examination.
Response to Restriction/Election 
The Examiner acknowledges Applicant’s election, without traverse, of the species defined as polyvinyl alcohol from the genus identified as binder; D-mannitol from the genus identified as excipient; and low-substituted hydroxypropyl cellulose (L-HPC) from the genus of disintegrant, for further examination.
Claims 1 – 7 are under consideration to the extent that polyvinyl alcohol is the binder, D-mannitol is the excipient, and low-substituted hydroxypropyl cellulose (L-HPC) is the disintegrant.
Information Disclosure Statement 
The Examiner has considered the information Disclosure Statements (IDS’s) filed 29 May 2020, 8 December 2020, and 23 February 2022, which are now of record in the file.  However, for those documents submitted in a language other than English, without an accompanying English-language translation, the Examiner will be able to consider only the information accessible on their face, such as Figures, chemical formulas, and the like, which, in the present case, is very limited.  See MPEP § 609.05(b).
Rejections Pursuant to 35 U.S.C. § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections pursuant to this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 5 are rejected pursuant to 35 U.S.C. § 102(a)(1) as being anticipated by JP 2010-270040 A to Hiroshi, S. and M. Tadashi, identified on the Information Disclosure Statement (IDS) filed 23 February 2022, cite no. 1 (FOR) (“Hiroshi JP ‘040”), as evidenced by WO 2017/179235 A1 to Ogata, K. and D. Higashi, (Ogata WO 235) and US 2019/0176428 A1 to Ogata, K. and D. Higashi, (“Ogata ‘428”).
	Hiroshi JP ‘040 discloses an orally disintegrating tablet, the tablet comprising a drug in particulate form, at least one granular base component, such as a sugar alcohol, a disintegrant, a water-soluble binder, and a lubricant (see ¶[0015]; cf. claim 1), wherein the sugar alcohol is D-mannitol (cf. claim 3), and the water-soluble binder is polyvinyl alcohol (PVA) (see ¶[0016]; see also ¶[0036]; cf. claim 3), wherein the disintegrant is low-substituted hydroxypropyl cellulose (see claim 9; cf. claim 1), wherein the lubricant may be applied to a punch and/or a die for tableting (see ¶[0018]; see also ¶[0047]; cf. claim 5), wherein the tableting composition may be granulated with an aqueous solution of the water-soluble binder in a fluidized bed granulator (see ¶[0018]; cf. claim 1), wherein the fluidized bed granulation/drying process utilizes an air intake temperature of 70° C (see ¶[0037]), wherein the granulation process uses conventional granulation methods, including rolling granulation and extrusion granulation, in addition to fluidized bed granulation  (see ¶[0046]),  and wherein the water-soluble binder is completely saponified polyvinyl alcohol (see ¶[0036]; cf. claim 2).
	With respect to the limitation recited in claim 1 that is directed to “a heat treatment and tableting step of subjecting the granulated product to heat treatment and then tableting, or to tableting and then heat treatment, to obtain a tablet,” it is the Examiner’s position that one of ordinary skill in the relevant art would recognize that the process of fluidized-bed granulation would encompass a granulation step (application of an aqueous solution of the binder, PVA), with subsequent and/or simultaneous drying of the granulate by a stream of heated air (at 70° C; see ¶[0037]), which process would read on the above-referenced method step comprising granulation and then heating.  
	With respect to claim 2, which claim recites a limitation directed to the polyvinyl alcohol [binder] “has a degree of saponification of 78.0 mol%, or more,” the Examiner notes that the reference discloses the use of a water-soluble binder that is completely saponified polyvinyl alcohol (see ¶[0036]).  Consequently, the completely saponified PVA reads on the “degree of saponification of 78.0 mol%, or more,” rendering it anticipated.
	With respect to claim 5, which claim recites a limitation directed to an “external lubricating method” involving application of a lubricant to the contact surfaces of a “pestle” and/or a “mortar” in a tableting device, the Examiner notes that the cited reference discloses that “a lubricant may be applied to a punch and/or die to be tableted” (see ¶[0037]), and does not use the terms “mortar” and “pestle.”  However, it is the Examiner’s position that these terms are in effect interchangeable, in that the different terms are being applied to what one of ordinary skill in the relevant art would recognize as identical structural components of a tableting device, as evidenced by Ogata WO ‘235 and Obata ‘428.  The Examiner notes that these references are counterparts to the same application, first filed in Japan as JP 2016-081926.  Furthermore, FIG. 1 in each reference is identical, and the indicated part numbers for the mortar and pestle of Ogata WO ‘235 and the punch and die of Ogata ‘428 are assigned to the same structural components of the disclosed tableting machines, thus illustrating the interchangeability of these sets of terms.
Consequently, Hiroshi JP ‘040 discloses each and every limitation of the claims at issue, rendering them anticipated pursuant to 35 U.S.C. § 102(a)(1).

Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 7 are rejected pursuant to 35 U.S.C. § 103, as being obvious over Hiroshi JP ‘040, in view of US 6,380,381 B1 to Obara, S. (“Obara ‘381”), and US 2010/0016378 A1 to Suzuki, T., identified on the IDS filed 8 December 2020, cite no. 1 (USPATAPP) (“Suzuki ‘378”), as evidenced by WO 2017/179235 A1 to Ogata, K. and D. Higashi, (“Ogata WO ‘235”) and US 2019/0176428 A1 to Ogata, K. and D. Higashi, (“Ogata ‘428”).
The Invention As Claimed 
Applicant claims a method for producing a tablet, the method comprising the steps of granulating a powder composition comprising an active ingredient, an excipient, and/or a disintegrant, while adding an aqueous composition comprising polyvinyl alcohol (PVA) as a binder to the powder composition, heat treating and tableting the granulated product, or tableting and then heat treating, wherein the PVA has a degree of saponification of 78.0 mol%, or more, wherein the excipient is D-mannitol, wherein the disintegrant is L-HPC, wherein the tableting step is 4Application No.: Not Yet AssignedDocket No.: 5946-30676 carried out in an external lubricating method in which a lubricant is applied to a pestle surface and/or a mortar surface of a tableting machine, wherein the L-HPC has a hydroxypropyl group content of 5 – 16% mass, and wherein the temperature of the heat treatment step is higher than 80° C.
The Teachings of the Cited Art 
	The disclosure of Hiroshi JP ‘040 has been set forth above.  The reference does not disclose the use of an L-HPC that has a hydroxypropyl group content of 5 – 16% mass, or a heat treatment step wherein the temperature used in the step is higher than 80° C.  These deficiencies are remedied by the teachings of Obara ‘381 and Suzuki ‘378.
	Obara ‘381 discloses low-substituted hydroxypropyl cellulose that exhibits good granulation characteristics and tablet properties, wherein the hydroxypropyl content is in the range of 5.0 to 16.0% by weight (see Abstract), wherein, in the case of low-substituted hydroxypropyl cellulose, its degree of substitution and particle size have been considered to be important factors affecting its binding properties (see Col. 1, ll. 39 – 41), wherein tablets comprising the low-substituted hydroxypropyl cellulose may contain active ingredients, lubricants (e.g., magnesium stearate), excipients (e.g., corn starch and lactose), and other disintegrants and binders (see Col. 3, l. 65 – Col. 4, l. 1), wherein, in specific embodiments, such tablets comprise low-substituted hydroxypropyl cellulose with hydroxypropyl contents from 5.1 to 11.1% wgt (see TABLE 1).
	Suzuki ‘378 discloses methods for wet processing of pharmaceutical compositions comprising active ingredients, such as dihydropyridine compounds, the methods resulting in prevention of the degradation of the active ingredients (see Abstract), wherein wet granulation makes it easy to adjust tablet moldability, hardness, disintegration, and the like, by modifying the granulating conditions, and further ensures the homogeneity of the ingredients (see ¶[0006]), wherein the wet processing methods comprise wet kneading, wet granulation, or fluid bed granulation (see ¶[0010]), wherein wet granulation can be more specifically classified into methods such as mixed agitation granulation employing a planetary mixer, screw mixer, or the like; high speed mixed agitation granulation employing a Henschel mixer, super mixer, or the like; extrusion granulation employing a cylindrical granulator, rotary granulator, screw extruder granulator, pellet mill granulator; rotary granulation; fluid bed granulation; or spray granulation (see ¶[0024]), and wherein, in an exemplified embodiment, an active ingredient (amlodipine besylate) and mannitol were mixed according to a range of proportions, the mixture then kneaded with an aqueous solution of polyvinyl alcohol, the kneaded mixture tableted using a rapidly disintegrating tablet system, the tablets dried at a temperature of 90° C (see ¶[0039; see also TABLES 1 and 2).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare an orally disintegrating tablet, the tablet comprising a drug in particulate form, at least one granular base component, such as D-mannitol, a disintegrant, such as low-substituted hydroxypropyl cellulose, a water-soluble binder, such as completely saponified polyvinyl alcohol, and a lubricant, wherein the tableting composition may be granulated with an aqueous solution of polyvinyl alcohol by methods such as rolling granulation, extrusion granulation, or fluidized bed granulation, and subsequently dried, and wherein the lubricant is applied to a punch and/or a die for tableting of the granulated mixture, as taught by Hiroshi JP ‘040, wherein the hydroxypropyl content of the L-HPC is in the range of 5.0 to 16.0% by weight, as taught by Obara ‘381, and wherein the granulate is dried, either before or after tableting at a temperature of 90° C, as taught by Suzuki ‘378.  One of ordinary skill in the relevant art would be motivated to do so, with a reasonable expectation of success in so doing, with respect to the hydroxypropyl content of L-HPC, by the disclosure of Obara ‘381 to the effect that use of HPC with an hydroxypropyl content of from 5.0 to 16.0% wgt provides good granulation characteristics and tablet properties (see Col. 2, ll. 24 – 26), and, with respect to drying temperatures above 80° C, by the teachings of Suzuki ‘378 that powder mixtures can be successfully wet processed by various techniques and dried at 90° C to result in rapidly disintegrating tablets (see ¶[0039]).
With respect to claim 5, which claim recites a limitation directed to an “external lubricating method” involving application of a lubricant to the contact surfaces of a “pestle” and/or a “mortar” in a tableting device, the Examiner notes that Hiroshi JP ‘040 discloses that “a lubricant may be applied to a punch and/or die to be tableted” (see ¶[0037]), and does not use the terms “mortar” and “pestle.”  However, it is the Examiner’s position that these terms are in effect interchangeable, in that the different terms are being applied to what one of ordinary skill in the relevant art would recognize as identical structural components of a tableting device, as evidenced by Ogata WO ‘235 and Obata ‘428.  The Examiner notes that these references are counterparts to the same application, first filed in Japan as JP 2016-081926.  Furthermore, FIG. 1 in each reference is identical, and the indicated part numbers for the mortar and pestle of Ogata WO ‘235 and the punch and die of Ogata ‘428 are assigned to the same structural components of the disclosed tableting machines, thus illustrating the interchangeability of these sets of terms.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 - 7 would have been obvious within the meaning of 35 USC § 103.

Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 7 are directed to an invention not patentably distinct from claims 1 and 2 of commonly assigned U.S. Patent No. 10,406,107 (“the ‘107 patent”), in view of Obara ‘381 and Suzuki ‘378, as evidenced by Ogata WO ‘235 and Ogata ‘428.  Although the claims at issue are not identical, they are not patentably distinct from each other because the identified claims of the ‘107 patent are directed to a method of preparing a composite granule for tableting, comprising at least a step of granulating a second sugar or sugar alcohol while spraying thereto an aqueous dispersion comprising at least low-substituted hydroxypropyl cellulose having a degree of hydroxypropyl substitution of 5 to 16% by weight, polyvinyl alcohol, a first sugar or sugar alcohol, and water, wherein the sugar alcohol is selected from the group consisting of mannitol, trehalose, xylitol, erythritol, lactose, and sucrose.  The claims do not disclose a method for producing a tablet comprising a granulation step of granulating a powder composition with an aqueous binder composition, wherein the method comprises a step of subjecting the granulated composition to heat treatment at temperatures higher than 80° C and then tableting, or to tableting and then heat treatment, or a method utilizing an external lubricating method wherein a lubricant is applied to a mortar and/or pestle of a tableting machine.  These deficiencies are remedied by the teachings of Hiroshi JP ‘040 and Suzuki ‘378, as set forth above.
	Thus, it would have been prima facie obvious to practice a method of preparing a composite granule for tableting, the method comprising at least a step of granulating a second sugar alcohol while spraying thereto an aqueous dispersion comprising low-substituted hydroxypropyl cellulose having a degree of hydroxypropyl substitution of 5 to 16% by weight, polyvinyl alcohol, a first sugar or sugar alcohol, and water, wherein the sugar alcohol is mannitol, consistent with the enumerated claims of the ‘107 patent, wherein the method comprises a method utilizing an external lubricating method wherein a lubricant is applied to a mortar and/or pestle of a tableting machine, as taught by Hiroshi JP ‘040, and wherein the method comprises steps of drying the granulate at a temperature of 90° C, and tableting the dried granulate, as taught by Suzuki ‘378, as motivated by the express teachings of the references to the effect that such process steps result in the formation of a tablet dosage form that dissolves rapidly in the mouth and that displays advantageous mechanical properties.
With respect to pending claim 5, which claim recites a limitation directed to an “external lubricating method” involving application of a lubricant to the contact surfaces of a “pestle” and/or a “mortar” in a tableting device, the Examiner notes that Hiroshi JP ‘040 discloses that “a lubricant may be applied to a punch and/or die to be tableted” (see ¶[0037]), and does not use the terms “mortar” and “pestle.”  However, it is the Examiner’s position that these terms are in effect interchangeable, in that the different terms are being applied to what one of ordinary skill in the relevant art would recognize as identical structural components of a tableting device, as evidenced by Ogata WO ‘235 and Obata ‘428.  The Examiner notes that these references are counterparts to the same application, first filed in Japan as JP 2016-081926.  Furthermore, FIG. 1 in each reference is identical, and the indicated part numbers for the mortar and pestle of Ogata WO ‘235 and the punch and die of Ogata ‘428 are assigned to the same structural components of the disclosed tableting machines, thus illustrating the interchangeability of these sets of terms
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned ‘070 patent, discussed above, would be prior art to the noted claims pursuant to 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date pursuant to 35 U.S.C. 100(i) of the claimed invention. 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement pursuant to 35 U.S.C. § 102(b)(2)(C) and 37 CFR § 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the Applicants or the patent owner can provide a statement pursuant to 35 U.S.C. § 102(c) and 37 CFR § 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date pursuant to 35 U.S.C. § 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.  Alternatively, Applicants may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.	
NO CLAIM IS ALLOWED. 

Prior Art Not relied Upon 
10.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  See US 2010/0092596 A1 to Narasaki, M., et al., published 15 April 2010 (Narasaki ‘596).
Narasaki ‘596 discloses a tablet compression scheme that comprises at least a mortar, an upper pestle, and a lower pestle (see Abstract).
CONCLUSION
11.	Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619